Citation Nr: 1816968	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-23 458		DATE
		

THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to May 19, 2016 and 50 percent thereafter.


ORDER

Prior to June 11, 2014, entitlement to an initial rating in excess of 10 percent for PTSD is denied.

Beginning on June 11, 2014, a rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


FINDINGS OF FACT

1.  Prior to June 11, 2014, the Veteran's PTSD symptoms were manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  Beginning June 11, 2014, the Veteran's PTSD symptoms were manifested by occupational and social impairment with reduced reliability and productivity without occupational and social impairment with deficiencies in most areas or by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to June 11, 2014, the criteria for an initial rating in excess of 10 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  Beginning on June 11, 2014, an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served on active duty from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

In February 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

In a June 2016 rating decision, the Appeals Management Center (AMC) increased the rating of disability of the Veteran's PTSD to 50 percent effective May 19, 2016.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that his overall disability picture regarding PTSD is more disabling than the assigned initial rating of 10 percent.  The Board finds that the competent, credible, and probative evidence of record establishes that prior to June 11, 2014, a rating in excess of 10 percent is not warranted and that a rating of 50 percent, but no higher, was warranted as of June 11, 2014.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2.  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The nomenclature used in the rating schedule for mental disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.130.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (quoting 61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996)).  "A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of social impairment must be considered, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a global assessment of functioning (GAF) score, is to be considered, but it is not determinative of the percentage disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  GAF scores correlate to a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 32 (4th ed. 1994)).

Under the DSM-IV, a GAF score of 31 to 40 reveals some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the Veteran's disability was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017), for which in pertinent part the General Rating Formula for Mental Disorders delineates:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) for the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Since the Veteran's claim was certified to the Board in July 2014, the DSM-IV applies.

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.
In June 2013, the Veteran was afforded a VA examination for PTSD.  The examiner indicated that the Veteran's claims file was reviewed and that, with the Veteran's permission, his wife sat in during the evaluation and provided helpful collateral information.

The examiner recorded that the Veteran currently had PTSD that was chronic and currently mild.  It was noted that the Veteran experienced mild and episodic environmental and psychosocial problems related to PTSD.  It was noted that there was persistence of ongoing mild difficulty with maintaining social comfort.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

It was reported that the Veteran and his wife had been married for forty years, having five adult children with whom there were good relationships.  The couple lived in their own home with their dog.  It was reported that the Veteran had a high school education, that his most recent job was as a dispatcher for the state police, and that he retired in 2011.  The Veteran reported an increase in PTSD symptoms since retirement.

It was recorded that the Veteran had not had any type of mental health treatment; had never been in counseling or psychotherapy; and had not taken any psychotropic drugs.  It was recorded that the Veteran did not abuse alcohol or drugs.  The examiner recorded the Veteran's symptom of PTSD as anxiety.

Using the DSM-IV criteria for PTSD diagnosis, it was indicated that the Veteran experienced:  recurrent recollections of his stressor event; recurrent distressing dreams of the event; reactivity to exposure to cues that symbolize or resemble the stressor event; avoided thoughts, feelings, or conversations about the stressor event; avoided activities, places, or people that arouse recollections of the event; feeling detached or estranged from others; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner indicated that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The examiner opined that the Veteran's PTSD symptoms were mild and that he seemed to have developed some adaptive coping strategies on his own to help minimize their effect on his life.  It was noted, however, that he continued to struggle with maintaining social comfort level in social or public situations.

A July 2013 letter from the Vet Center reveals that the Veteran was seen for one visit in March 2013 but the assessment was not completed during that visit.

In the September 2013 rating decision that is on appeal, the RO granted service connection for PTSD evaluated as 10 percent disabling effective March 15, 2013.

The Board finds the Veteran's statements competent, credible, and affords them great weight as to his PTSD symptoms and their effects on him.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran is not, however, competent to state whether his symptoms warrant a specific rating under the schedule for rating disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based upon the evidence, the Board finds that the Veteran's initial disability picture more nearly approximates the criteria for a 10 percent rating.  The record demonstrates that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran did not cite his PTSD as a reason for retiring in 2011, rather, reporting that his symptoms had increased since retirement.  The evidence shows that the Veteran experienced anxiety, recurrent dreams, avoidance, hypervigilance, and detachment from others.  The Veteran reported that he had not received treatment for his symptoms but, instead, had developed mechanisms on his own for coping.  This is supported by the July 2013 Vet Center letter stating that the Veteran had visited just once and had not completed an initial assessment.  The examiner noted during the June 2013 VA examination that maintaining social comfort level in social and public situations was the Veteran's continued struggle.

On the Veteran's VA Form 9, received June 11, 2014, the Veteran stated that his stress was much higher, citing:  family problems; the news covering loss of troops, killing of police and children, and lies concerning Vietnam and Veterans Affairs; for 42 years he kept his wife and children but now he felt somewhat left behind.  He stated that sometimes alcohol was an escape.

The Veteran's VA medical records reveal that he was seen by outpatient behavioral health from September 2014 to March 2015.  During the initial intake session in early September 2014, the Veteran reported that he had increased hypervigilance and insomnia while his wife was in rehabilitation after orthopedic surgery in June 2014, sleeping in his chair with his gun and machete with him.  The Veteran reported that anxiety surfaced when his wife was in rehabilitation, searching the perimeter at night.  The Veteran's wife reported that he was jumpy, jittery, and indecisive; watching the news could result in the Veteran becoming upset.

The Veteran reported that he missed working and that he would like to work again.  He reported that he watches two of his grandchildren, works as a VSO driver, helps at the food bank, cuts grass, and keeps busy.  He reported that he enjoys spending time with his grandchildren.

It was noted that gun safety was discussed.  The Veteran reported that he was concerned about intruders and that he had no suicidal or homicidal ideations.  The Veteran denied depression and anxiety but reported hypervigilance in the high range.  The Veteran reported that his father and a brother committed suicide by gunshot wound.  Identified protective factors included strong interpersonal connections, caretaking role, good problem solving abilities, will to live, resilience, negative attitude about suicide, and good realty testing.

The medical records from the Veteran's session in late September 2014 reveals that upon testing the Veteran showed higher responses in the area of hypervigilance and startle reflex.  It was reported that gun safety was discussed at length since the Veteran possessed two pistols, one put away and the other loaded and accessible.  It was stated that in light of the Veteran's PTSD symptoms of reliving situations and nightmares, it was emphasized that it was important to place a barrier between himself and the gun if he should be stuck in a nightmare or memory.  The Veteran agreed to unload the gun, place a trigger lock on both guns, and to keep the ammunition separate.

It was noted that the Veteran had difficulty with being home alone for more than two hours, and this was processed during the session.  He reported feeling more hypervigilant when his wife was hospitalized in June 2014.

During the October 2014 session, the Veteran's wife reported that if she was not home, the Veteran was fearful that something would happen at home.  She reported that he was hesitant to do anything by himself without her.  It was noted that gun safety was discussed again, noting that the Veteran planned on unloading and locking the guns and storing the ammunition separately.

During the November 2014 session, it was noted that the Veteran had not secured his firearms.  He stated that he had not gotten to it yet and that he was working on it.  The session was spent discussing the PTSD symptoms triggered by the holidays, with the Veteran reporting that he tended to become more aloof with family.

In the notes for the January 2015 session, the social worker noted that the Veteran was not open to unloading and locking his guns or locking ammunition separately.  The Veteran reported that the holidays had been hard with many memories of deaths in Vietnam and an increase in intrusive memories.  The Veteran reported, however, that it was better than some due to more distractions such as his infant grandson, driving for a VSO, and talking with other veterans.  The Veteran denied symptoms of depression or anxiety.

The notes for the February 2015 session reveal that the Veteran reported no changes in his symptoms.  The notes for the March 2015 session reveal the same and the Veteran's decision not to continue with the counseling service's support.  He stated that he was managing and coping okay.  It was reported that the Veteran had some health issues arise and that a step-son had been arrested.

In May 2016, the Veteran was afforded another VA examination for PTSD, which was performed by the same examiner as in June 2013.  The examiner recorded that the Veteran's electronic file and VA treatment records were reviewed and, again, the Veteran's wife participated in the examination as a source of collateral information.

The examiner stated that the Veteran was remembered from the first examination, and the examiner was confident in the June 2013 evaluation of disability.  The examiner also stated that based on the examination that day there was evidence that the Veteran's symptoms had increased in severity, now being mild to moderate from being mild and episodic.  The examiner attributed this increase in severity to the passage of time since the Veteran had retired.  The examiner assigned a GAF score of 65.

The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

It was reported that the Veteran and his wife were still married, living in the same home without any pets.  It was reported that there were still good relationships in the marriage and with the children, but his wife reported that there was a notable increase in irritability in the Veteran's day-to-day interactions with her and others.

It was noted that the Veteran had been seen at the Vet Center and by a social worker for a time since the June 2013 VA examination.  The Veteran reported that he stopped going to sessions because he did not feel comfortable with someone who was not a veteran; he felt that she could not understand his combat issues.

The examiner indicated that the Veteran's PTSD symptoms included anxiety; chronic sleep impairment; mild memory loss; disturbances in motivation and mood; and difficulty adapting to stressful circumstances, including work or a worklike setting.  The examiner reported that the Veteran's hygiene and grooming were good; he cooperated during the examination, making good eye contact; his speech was relevant, coherent, and productive; and his thought process was rational and goal-directed.  It was reported that there was no evidence of hallucinations or delusions.

The examiner observed that the Veteran continued to experience infrequent nightmares and intrusive memories but there was a notable increase in PTSD-related hypervigilance, social discomfort, and social avoidance.  It was noted that there had been a notable increase in PTSD irritability, which was manifested by typically daily occurrences of verbal anger and irritability in his interactions with others.  It was noted that the Veteran would occasionally isolate himself and that mild PTSD-related sleep disturbance persisted.  The examiner stated:  "In particular this Veteran's ability to enjoy social activities is now moderately compromised."

The examiner opined that as a candidate for competitive employment, the Veteran's current PTSD symptoms would put him at risk for at least mild if not moderate work-related disruptions.  The examiner explained that this would result from the Veteran's irritability, which would create recurring difficulty in maintaining appropriate behavioral and emotional stability in his interactions with co-workers, bosses, or customers.  The examiner also opined that he would likely experience some mild increase in problems carrying out work-related activities in a reliable and consistent manner due to distractibility caused by his PTSD symptoms, such as startle reactions and occasional flashbacks.

In a June 2016 rating decision, the AMC increased the Veteran's rating to 50 percent disabling effective May 19, 2016, the date of the VA examination.

Based upon a careful review of the foregoing, the Board finds that the evidence of record establishes the date of the Veteran's VA Form 9, June 11, 2014, was the date entitlement to a 50 percent rating arose.  See 38 U.S.C. §§ 5110(a), (b)(3); 38 C.F.R. § 3.400(b)(2), (o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The September 2014 VA medical records recording the initial intake session for the treatment of the Veteran's PTSD symptoms noted the significant escalation of the Veteran's PTSD symptoms when his wife was out of the home for ten days in June 2014 for orthopedic surgery and rehabilitation.  This June 2014 event coincided with the Veteran filing his VA Form 9 and claiming that his PTSD symptoms had worsened.  Accordingly, an effective date of June 11, 2014, but not earlier, for a 50 percent rating is warranted.

Throughout the appeal period, the Board finds that a rating in excess of 50 percent is not warranted since at no point during this period did the Veteran demonstrate occupational and social impairment with deficiencies in most areas.  The evidence establishes that the Veteran did not have suicidal ideation; obsessional rituals that interfered with his routine activities; or speech intermittently illogical, obscure, or irrelevant.  There is no evidence that the Veteran experienced spatial disorientation or neglected his personal appearance and hygiene.  Indeed, the examiner noted during the May 2016 VA examination that the Veteran's grooming was good; he cooperated during the examination, making good eye contact; his speech was relevant, coherent, and productive; and his thought process was rational and goal-directed.  The evidence that the Veteran had close relationships with his wife, children, and grandchildren demonstrates that the Veteran is not unable to establish and maintain effective relationships.  The evidence that he routinely cares for his grandchildren, drives for a Veterans Service Organization (VSO), and helps at the food bank demonstrates that he is not unable to function independently, appropriately, and effectively.  Furthermore, the evidence of record shows through the Veteran's statements during his VA examinations and his course of care through outpatient behavioral health service that the Veteran has been successful in implementing his own coping mechanisms without the use of medication or psychotherapy.

Furthermore, the Veteran did not demonstrate total occupational and social impairment.  The evidence shows that he did not have gross impairment in thought processes or communication; persistent delusions or hallucinations that impaired his ability to function; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran demonstrated goal directed thought processes, did not have a history of inappropriate behavior, was able to perform his daily activities as well as engage in recreational pursuits.  As stated above, the Veteran had close relationships with his wife, children, and grandchildren, routinely cares for his grandchildren, drives for a VSO, and volunteers at the food bank.  The Board acknowledges that the Veteran was dependent upon keeping a firearm loaded and unlocked to feel secure in his home but the medical evidence shows that he was not found to be a threat to himself or others.  The Board finds this medical evidence highly probative.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, a rating of 50 percent and no higher most appropriately reflects the Veteran's disability picture from June 11, 2014.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Given the evidence of record and resolving all doubt in the Veteran's favor, a rating of 50 percent for PTSD, but no higher, is warranted as of June 11, 2014.  However, the preponderance of the evidence is against the Veteran's claim for a higher rating 
for PTSD prior to June 11, 2014.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his higher rating claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.
 

______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


